Fourth Court of Appeals
                                San Antonio, Texas
                                       June 26, 2018

                                   No. 04-17-00214-CV

                               Amin Q. ALI and Salma Ali,
                                       Appellants

                                             v.

                                Nizarshah MOHAMMAD,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CI10486
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The Court has considered the Appellant’s Motion for Reconsideration En Banc and the
motion is DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court